Case 1:20-cv-00087-JAO-KJM Document 30 Filed 11/25/20 Pagelof2 PagelD #: 296

CAIN & HERREN, ALC

ATTORNEYS AT LAW

Michael J. Collins #9087

2141 W. Vineyard Street

Wailuku, Hawai’i 96793

Tel: (808) 242-9350

Fax: (808) 242-6139

Email: mike@cainandherren.com

Attorneys for Defendants OWEN H. D’SOUZA, NORMA C. D’SOUZA, and
PICASSO TRIGGER COMPANY LLC.

IN THE UNTED STATES DISTRICT COURT

DISTRICT OF HAWAII

JTH Tax LLC, doing business as Liberty 1:20-cv-00087
Tax Service (840 Trademark)
Plaintiff,

vs. CERTIFICATE OF SERVICE RE:

DEFENDANT'S FIRST

 

 

OWEN H. D’SOUZA; NORMA C. REQUEST FOR PRODUCTION

D’SOUZA; PICASSO TRIGGER OF DOCUMENTS TO

COMPANY LLC, PLAINTIFF JTH Tax LLC, doing

Defendants. . ; .
business as Liberty Tax Service
Magistrate Judge: Hon. Kenneth J.
Mansfield
CERTIFICATE OF SERVICE

] HEREBY CERTIFY that a true and correct copy DEFENDANT’S FIRST

REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF JTH Tax

Certificate of Service re: Defendant’s First Request For Production of Document To Plaintiff JTH Tax LLC, doing
business as Liberty Tax Service; Exhibit A
JTH Tax LLC v. Owen H. D’Souza, et al. 1:20-cv-00087

Page | of 2
Case 1:20-cv-00087-JAO-KJM Document 30 Filed 11/25/20 Page2of2 PagelD#: 297

LLC, doing business as Liberty Tax Service has been served upon the party via
email and U.S. Mail on the date indicated below:

Mia Dianne Obciana, Esq.

Law Office of Mia D. Obciana

Topa Financial Center

700 Bishop Street, Suite 1101

Honolulu, Hawaii 96813

Attorney for Plaintiff

Dated: Wailuku, Maui, Hawaii, Wednesday, November 25, 2020.

CAIN & HERREN, ALC

 

Michael J. Collins, Esq.
Attorneys for Defendants’ Owen H. D’Souza,
Norma C. D’Souza and Picasso Trigger Company

Certificate of Service re: Defendant’s First Request For Production of Document To Plaintiff JTH Tax LLC, doing
business as Liberty Tax Service; Exhibit A
JTH Tax LLC v. Owen H. D’Souza, et al. 1:20-cv-00087

Page 2 of 2
